Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 8 December 1793
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Philadelphia Dec. 8. 1793.

This was my day of course for writing to Maria, but business obliges me to postpone her till the next Sunday, which I have the better right to do as I have not yet received a letter from her.—I inclose you a second letter received from Mr. Leroy in reply to a second which I wrote to him. I thought it not amiss to cultivate his good dispositions as these might facilitate the sheltering your property under the wings of the protested bill and of Dover.—The resignation of my office will take place on the last day of the year. I suppose it will then take me a week to settle my affairs here; and consequently that I may be at Fredericksburg by the 12th. of January. On that day therefore I would wish horses to arrive
 for me at Fredericksburg. If the roads should be still tolerably good, and Mr. Carr’s chair at Monticello, I will thank him for the use of it. But if the roads are deep, I shall do better on horseback. We shall need two horses besides that on which the person who brings them is to return.—A person of the name of Eli Alexander is engaged for me at Elk, as overseer on the East side of the river. He will set out this day week. I am to furnish him the same conveniences which I did to Mr. Biddle. Be pleased therefore to desire the latter to have made immediately a bedstead and table, and to bespeak half a dozen chairs of Fitch, also to have the house in which Rogers lived, put into habitable condition. I mean as soon as I can to remove the Overseer’s residence up to Hickman’s. The other small utensils which were furnished to Mr. Biddle, may be got from the stores after Alexander’s arrival, which will probably be but a few days before mine. He had better employ his force at Shadwell as much as he can till I come, because I mean to reform the feilds at the upper place this winter.
Congress have met, but have not begun business. Freneau’s and Fenno’s paper’s are both discontinued. The former however will be resumed, I am told, by Swaine, one of the former printers of it. If it is, I think it will be well executed. Our information from France is so chaotic that we cannot well distinguish facts: but on the whole we know certainly of three important victories obtained by them on the side of Flanders, and those said to have been obtained over them are problematical. Toulon is still in the hands of their enemies.
I sincerely condole with you on the death of Colo. Randolph. We have had together the intimacy of brothers from 5. or 6. years of age, and the affection of brothers. No body deplored more the tormenting state of mind into which he had been latterly reduced and tho’ from the accounts of his health I had for some time viewed his end as approaching, I still learn the actual event with great sensibility.—My love to my dear children, esteem to our common friends at Monticello, kisses to the little ones, and accept my best affections for yourself.

Th: Jefferson

